IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


STATE OF FLORIDA,

             Appellant/Cross-Appellee,

 v.                                                       Case No. 5D16-694

JAMES ROBERT WARD,

             Appellee/Cross-Appellant.

________________________________/

Opinion filed June 16, 2017

3.850 Appeal from the Circuit Court
for Orange County,
Jenifer M. Harris, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Roark Wall,
Assistant Attorney General, Daytona
Beach, for Appellant/Cross-Appellee.

Sean M. Ellsworth, of Ellsworth Law Firm,
P.A., Miami Beach, and Eric O. Bravin, pro
hac vice, New York University School of
Law, New York, New York, for Appellee/
Cross-Appellant.


PER CURIAM.

      The    trial   court’s   order   granting   Appellee/Cross-Appellant’s   motion   for

postconviction relief is supported by the record and, accordingly, we affirm. As a result,

the issues raised on cross-appeal are rendered moot.

      APPEAL AFFIRMED; CROSS-APPEAL DISMISSED AS MOOT.

ORFINGER, EVANDER and LAMBERT, JJ., concur.